In a criminal prosecution, the attorney for the state is advised when the case is set for trial. Under the section of the statute here in question, the prosecuting attorney must at that time file and serve a list of his witnesses. If within five days the defendant neglects to serve a list of his witnesses, the prosecuting attorney may at once move the court for an order requiring that this be done, which order the court may enforce through its disciplinary powers.
With this slight additional statement, I concur in the opinion of the majority.